IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


METRO REAL ESTATE INVESTMENT,              : No. 143 EAL 2021
LLC,                                       :
                                           :
                   Petitioner              : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
                                           :
             v.                            :
                                           :
                                           :
MICHAEL SIAWAY, DEANDRE BEMBRY,            :
AND JAI WILLIAMS,                          :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of May, 2022, the Petition for Allowance of Appeal is

DENIED.